Exhibit 10.10

 

OWENS-ILLINOIS, INC. EXECUTIVE DEFERRED SAVINGS PLAN

 

WHEREAS, Owens-Illinois, Inc. (the “Company”) heretofore adopted the
Owens-Illinois, Inc. 401(k) Restoration Plan (the “Plan”), an unfunded plan
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of the United
States Code of Federal Regulations Section 2520.104‑23 and Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974
(“ERISA”); and

 

WHEREAS, the Company heretofore amended the Plan, effective as of January 1,
2009, to satisfy the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) with respect to amounts deferred and/or vested
after December 31, 2004, with the name of the Plan being changed to the
“Owens-Illinois, Inc. Executive Deferred Savings Plan”; and

 

WHEREAS, the Company desires to further amend the Plan;

 

NOW, THEREFORE, effective January 1, 2010, the Plan is amended and restated to
read in its entirety as follows:

 

SECTION 1. PURPOSE OF PLAN

 

The Plan is unfunded and is maintained for the purpose of providing deferred
compensation to a select group of management and highly compensated employees of
the Company within the meaning of the United States Code of Federal Regulations
Section 2520.104‑23 and Sections 201(2), 301(a)(3) and 401(a)(1) of the ERISA.
The Plan will be administered in accordance with such purpose and in accordance
with the provisions of Section 409A of the Code.

 

SECTION 2. DEFINITIONS

 

2.1         “Administrator” means the Board or the committee or subcommittee
appointed pursuant to Section 16.1.

 

2.2         “Beneficiary” means the person or entity determined to be a
Participant’s beneficiary pursuant to Section 14.

 

2.3         “Board” means the board of directors of the Company.

 

2.4         “Change in Control” means a “change in ownership” of the Company, a
“change in effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company (within the meaning of
Section 409A of the Code).

 

2.5         “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.6         “Company” means Owens-Illinois, Inc.

 

2.7         “Compensation” means the base salary paid to a Participant for the
Plan Year.

 





1

--------------------------------------------------------------------------------

 



2.8         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

2.9         “401(k) Plan” means the Owens-Illinois, Inc. Stock Purchase and
Savings Program, as amended from time to time.

 

2.10       “Participant” means an employee of the Company who is eligible to
participate in the Plan pursuant to Section 3.

 

2.11       “Plan” means the Owens-Illinois, Inc. Executive Deferred Savings
Plan, as set forth herein and as amended from time to time.

 

2.12       “Plan Year” means the calendar year.

 

SECTION 3. ELIGIBLE EMPLOYEES

 

The Administrator shall determine which management employees and highly
compensated employees of the Company shall be eligible to participate in the
Plan from time to time, the eligibility waiting period and such other conditions
as may be applicable from time to time.

 

SECTION 4. ELECTION TO DEFER COMPENSATION

 

A Participant may elect to defer a specified percentage of his or her
Compensation (from one percent (1%) to one hundred percent (100%)) for a
Plan Year by filing an election with the Administrator (pursuant to Section 5)
on or prior to November 30 (or such other date not later than December 31 that
the Administrator may specify) of the preceding Plan Year. For any Participant
in the Plan prior to January 1, 2005, any deferral election so made shall be
binding for any following Plan Year unless revised on or before November 30 (or
such other date not later than December 31 that the Administrator may specify)
of the immediately preceding Plan Year. Provided, however, that once such a
deferral election is revised the election shall not be binding for any following
Plan Year and thus a new election must be filed for the following Plan Year on
or before the applicable date specified hereunder. For any other Participant,
any deferral election so made shall not be binding for any following Plan Year,
and thus a new election must be filed for any following Plan Year on or before
November 30 (or such other date not later than December 31 that the
Administrator may specify) of the immediately preceding Plan Year.

 

Notwithstanding the foregoing, subject to the provisions of Section 409A of the
Code, a Participant who first becomes eligible to participate in the Plan after
the beginning of a Plan Year shall be entitled to make a deferral election (with
respect to Compensation to be earned after the date of the election) within
thirty (30) days of becoming eligible.

 

A Participant’s election hereunder shall initially apply to the 401(k) Plan and
shall only apply to the Plan, if and only if, the Participant’s elective
deferrals under the 401(k) Plan for the Plan Year have reached the applicable
dollar limitation imposed under Section 402(g) of the Code and Section 414(v) of
the Code (if applicable) for such year, or such other limitation imposed under
the terms of the 401(k)

 





2

--------------------------------------------------------------------------------

 



Plan, or have been limited due to the limit on compensation imposed under
Section 401(a)(17) of the Code. In the event a Participant is not yet eligible
to participate in the 401(k) Plan, the Participant’s deferral election hereunder
shall apply solely to the Plan. Upon becoming eligible to participate in the
401(k) Plan, the Participant’s deferral election hereunder shall cease until the
Participant’s elective deferrals under the 401(k) Plan have reached the
applicable 401(k) Plan limitation.

 

In connection with a Participant’s initial deferral election hereunder, each
Participant may elect to establish a separate “in-service withdrawal account”,
to which shall be credited such portion of his deferrals as the Participant may
designate and, subject to the provisions of Section 11, which shall be
distributed as of a date selected by the Participant on the election form used
to make his or her initial deferral election.

 

SECTION 5. MANNER OF ELECTION

 

Any election made by a Participant pursuant to this Plan shall be made by
executing such form(s) as the Administrator shall from time to time prescribe.

 

SECTION 6. ACCOUNTS

 

The Company shall establish and maintain on its books with respect to each
Participant a separate account which shall record (a) any Compensation deferred
by the Participant under the Plan pursuant to the Participant’s election,
(b) any Company contributions made on behalf of the Participant pursuant to
Section 7 below, and (c) the allocation of any hypothetical investment
experience.

 

If a Participant elects to establish an “in-service withdrawal account” under
Section 4, such account shall be established and maintained on the Company’s
books and shall record (a) any Compensation deferred by the Participant under
the Plan which the Participant has elected to be credited to such account, and
(b) the allocation of any hypothetical investment experience. There shall also
be established for each Participant a separate “retirement account” which shall
record (a) any Compensation deferred by the Participant, which the Participant
has not elected to be credited to the “in-service withdrawal account”,  (b) any
company contributions made on his behalf and (c) the allocation of any
hypothetical investment experience.

 

SECTION 7. COMPANY CONTRIBUTIONS

 

Each year, the Company may elect to match a specified percentage (as determined
by the Board) of the Participant’s Compensation deferred under this Plan
pursuant to Section 4. In addition, for each Participant hired after
December 31, 2004 who enrolls in the Plan and makes an affirmative distribution
election, pursuant to Section 11, the Company shall contribute a base
contribution for each payroll period in an amount equal to two percent (2%) of
the Participant’s Compensation for such payroll period.

 

SECTION 8. ADJUSTMENTS TO ACCOUNTS

 

Each Participant’s account(s) shall be reduced by the amount of any
distributions to the Participant from





3

--------------------------------------------------------------------------------

 



the applicable account, and by any federal, state and/or local tax withholding
and any social security withholding tax as may be required by law. Pursuant to
procedures established by the Administrator, each Participant’s account(s) shall
be adjusted as of each business day the New York Stock Exchange is open to
reflect the earnings or losses of any hypothetical investment media as may be
designated by the Administrator.

 

SECTION 9. INVESTMENT OF ACCOUNTS

 

For purposes of determining the amount of earnings and appreciation and losses
and depreciation to be credited to a Participant’s account(s), each
Participant’s account(s) shall be deemed invested in the investment options
(designated by the Administrator as available under the Plan) as the Participant
may elect, from time to time, in accordance with such rules and procedures as
the Administrator may establish. However, no provision of the Plan shall require
the Company to actually invest any amounts in any fund or in any other
investment vehicle.

 

SECTION 10. VESTED STATUS

 

Each Participant shall have a nonforfeitable (vested) right to the fair market
value of the Participant’s account(s).

 

SECTION 11. TIME AND MANNER OF DISTRIBUTION

 

Distribution of a Participant’s  “retirement account” (within the meaning of
Section 6) shall be made or commence six (6) months following the close of the
Plan Year in which the Participant “separates from service” with the Company
(within the meaning of Section 409A of the Code). Provided, however, that
payment may be delayed under any of the circumstances permitted under said
Section 409A. Provided, further, that, if any amounts credited to a
Participant’s vested account(s) become subject to tax under Section 409A of the
Code, such amount(s) shall be immediately distributed to the Participant.

 

Each Participant shall elect, on the election form used to make his or her
initial deferral election, either of the following modes of distribution for his
retirement account:

 

(a)



a single lump sum payment; or

 

(b)



annual installments over a period of not less than two (2) years and not more
than ten (10) years, the amount of each installment to equal the balance of the
Participant’s retirement account immediately prior to the installment divided by
the number of installments remaining to be paid. The first installment shall be
made when indicated above, with each subsequent installment being made on the
first day of the calendar month following the one (1) year anniversary of the
prior payment.

 

Notwithstanding anything to the contrary herein contained, a Participant was
permitted to make a subsequent election as to the mode and/or time of
distribution in accordance with, and subject to, IRS Notice 2007‑86. In
addition, except as otherwise provided under Section 409A of the Code, if the
fair market value of the Participant’s retirement account does not exceed the
amount in effect for the applicable year under Code Section 402(g)(1)(B) as of
the date of the Participant’s separation from service, the Participant’s
retirement account shall be distributed in a single lump sum payment.





4

--------------------------------------------------------------------------------

 



A Participant may subsequently elect to change the mode of distribution of his
retirement account, subject to the following conditions: (i) any such election
may not take effect until twelve (12) months after the date on which the
election is made; and (ii) payment with respect to such election must be
deferred for a period of at least five (5) years from the date on which payment
would otherwise have been made or commence.

 

Any “in-service withdrawal account” established for a Participant under
Section 4  shall be distributed in a lump-sum cash payment, as of the date
designated by the Participant. Provided, however, that a Participant may
subsequently elect to delay the date on which distribution of his in-service
withdrawal account is to be made, subject to the following conditions: (i) the
subsequent election must be made at least twelve (12) months prior to the date
the in-service withdrawal account was scheduled to be paid, and (ii) payment
must be deferred for a period of at least five (5) years from the date on which
payment was initially to have been made.

 

Notwithstanding the foregoing, a Participant’s retirement account and in-service
account, if any, shall be distributed, in the form of a single sum payment,
within ninety (90) days following a Change in Control.

 

Payment shall be treated as made upon the date specified under the Plan if
payment is made on such date or a later date within the same taxable year of the
Participant or, if later, by the fifteenth (15th) day of the third
calendar month following the date specified under the Plan, provided the
Participant is not permitted, directly or indirectly, to designate the
taxable year of payment.

 

SECTION 12. DISTRIBUTION IN THE EVENT OF UNFORESEEABLE EMERGENCY

 

In the event of an “unforeseeable emergency” (within the meaning of Section 409A
of the Code), a Participant may, by filing an election with the Administrator
(in such form and manner as may be prescribed by the Administrator), elect to
receive a distribution from the Plan in an amount not to exceed the lesser of
(i) the fair market value of the Participant’s account(s) attributable to his
deferrals made under Section 4 or (ii) the amount necessary to satisfy the
unforeseeable emergency.

 

SECTION 13. DEATH BENEFIT

 

In the event of the death of a Participant while in the employ of the Company,
the fair market value of the Participant’s account(s) shall normally be
distributed to the Participant’s Beneficiary in five (5) annual installments
commencing ninety (90) days following the Participant’s death. Each subsequent
installment shall be made on the first day of the calendar month following the
one (1) year anniversary of the prior payment. Provided, however, that except as
otherwise provided under Section 409(A) of the Code, if the fair market value of
the Participant’s account(s) under the Plan does not exceed the amount in effect
for the applicable year under Code Section 402(g)(1)(B) as of the date of the
Participant’s  death, the Participant’s account(s) shall be distributed to the
Participant’s Beneficiary, in the form of a single-sum payment, within ninety
(90) days following the Participant’s death.

 

In the event a Participant dies after distribution has commenced under the Plan,
the vested balance of the Participant’s account(s), if any, shall be distributed
to the Participant’s Beneficiary, in a single lump sum payment, within ninety
(90) days following the Participant’s death.

 





5

--------------------------------------------------------------------------------

 



SECTION 14. BENEFICIARY DESIGNATION

 

A Participant may designate the person or persons to whom the Participant’s
account(s) under the Plan shall be paid in the event of the Participant’s death,
by filing a designation of beneficiary form with the Administrator. If no
Beneficiary is designated, or no Beneficiary survives the Participant, payment
shall be made to the Participant’s surviving spouse, or if none, to the
Participant’s estate. If a Beneficiary survives the Participant but dies before
the balance payable to the Beneficiary has been distributed, any remaining
balance shall be paid to the Beneficiary’s estate.

 

SECTION 15. DOMESTIC RELATIONS ORDERS

 

If a domestic relations order issued by any court of proper authority directs
assignment of all or any portion of a Participant’s account(s) to the
Participant’s spouse or former spouse as part of a divorce settlement, the
portion so assigned shall be distributed, in a lump-sum, to the spouse or former
spouse within ninety (90) days following the date on which the order was
received by the Administrator or, if later, within ninety (90) days following
the date on which the order clearly specifies the amount to be assigned and any
other terms necessary to comply with such order and with the provisions of Code
Section 409A.

 

SECTION 16. PLAN ADMINISTRATION

 

16.1 Administration. The Plan shall be administered by the Board or, in the
discretion of the Board, a committee or subcommittee of the Board (the
“Committee”), appointed by the Board and composed of at least two members of the
Board. All references in the Plan to the Administrator shall be understood to
refer to the Committee or the Board, whoever shall administer the Plan.

 

Where the Committee serves as Administrator, in the event that a vacancy on the
Committee occurs on account of the resignation of a member or the removal of a
member by vote of the Board, a successor member shall be appointed by vote of
the Board. The Administrator shall select one of its members as Chairman and
shall hold meetings at such times and places as it may determine. A majority
shall constitute a quorum, and acts of the Administrator at which a quorum is
present, or acts reduced to or approved in writing by all its members, shall be
the valid acts of the Administrator.

 

The Administrator is authorized to interpret and construe any provision of the
Plan, to determine eligibility and benefits under the Plan, to prescribe, amend
and rescind rules and regulations relating to the Plan, to adopt such forms as
it may deem appropriate for the administration of the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company and to make all other determinations necessary or advisable for
the administration of the Plan, but only to the extent not contrary to the
express provisions of the Plan or the provisions of Section 409A of the Code and
the regulations and rulings promulgated thereunder. The Administrator shall be
responsible for the day-to-day administration of the Plan. Determinations,
interpretations or other actions made or taken by the Administrator under the
Plan shall be final and binding for all purposes and upon all persons.

 





6

--------------------------------------------------------------------------------

 



16.2 Review Procedure.

 

(a)



Pursuant to procedures established by the Administrator, claims for benefits
under the Plan made by a Participant or Beneficiary (the “claimant”) must be
submitted in writing to the Administrator.

If a claim is denied in whole or in part, the Administrator shall notify the
claimant within ninety (90) days after receipt of the claim (or within one
hundred eighty (180) days if special circumstances require an extension of time
for processing the claim, and provided written notice indicating the special
circumstances and the date by which a final decision is expected to be rendered
is given to the claimant within the initial ninety (90) day period). If
notification is not given in such period, the claim shall be considered denied
as of the last day of such period and the claimant may request a review of the
claim.

 

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

(i)



the specific reason or reasons for the denial of the claim;

(ii)



the specific references to the pertinent Plan provisions on which the denial is
based;

(iii)



a description of any additional material or information necessary to perfect the
claim, and an explanation of why such material or information is necessary; and

(iv)



a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days after receipt of the denial of the claim,
written notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim.

(b)



Upon denial of a claim in whole or part, the claimant (or his duly
authorized representative) shall have the right to submit a written request to
the Administrator for a full and fair review of the denied claim, to be
permitted to review documents pertinent to the denial, and to submit issues and
comments in writing. Any appeal of the denial must be given to the Administrator
within the period of time prescribed under (a)(iv) above. If the claimant (or
his duly authorized representative) fails to appeal the denial to the
Administrator within the prescribed time, the Administrator’s adverse
determination shall be final, binding and conclusive.

The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties. The Administrator shall advise the claimant of the results of the
review within sixty (60) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for
review. If such extension of time is required, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension.
The decision of the review shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision
and specific references to the pertinent Plan





7

--------------------------------------------------------------------------------

 



provisions on which the decision is based. The decision of the Administrator
shall be final, binding and conclusive.

 

SECTION 17. FUNDING

 

17.1 Plan Unfunded. The Plan is unfunded for tax purposes and for purposes of
Title I of ERISA. Accordingly, the obligation of the Company to make payments
under the Plan constitutes solely an unsecured (but legally enforceable) promise
of the Company to make such payments, and no person, including any Participant
or Beneficiary shall have any lien, prior claim or other security interest in
any property of the Company as a result of this Plan. Any amounts payable under
the Plan shall be paid out of the general assets of the Company and each
Participant and Beneficiary shall be deemed to be a general unsecured creditor
of the Company.

 

17.2 Rabbi Trust. The Company may create a grantor trust to pay its obligations
hereunder (a so-called rabbi trust), the assets of which shall be, for all
purposes, the assets of the Company. In the event the trustee of such trust is
unable or unwilling to make payments directly to Participants and Beneficiaries
and such trustee remits payments to the Company for delivery to Participants and
Beneficiaries, the Company shall promptly remit such amount, less applicable
income and other taxes required to be withheld, to the Participant or
Beneficiary.

 

SECTION 18. AMENDMENT

 

The Company, by resolution of the Board, shall have the right to amend or
suspend the Plan at any time subject to the provisions of Section 409A of the
Code; provided, however, that no such action shall, without the Participant’s
consent, impair the Participant’s right with respect to any existing account
under the Plan.

 

SECTION 19. TERMINATION OF THE PLAN

 

The Company, by resolution of the Board, and subject to the provisions of
Section 409A of the Code, may elect to terminate and liquidate the Plan within
the thirty (30) days preceding or the twelve (12) months following a Change in
Control provided all agreements, methods, programs and other arrangements
sponsored by the Company immediately after the time of the Change in Control
with respect to which deferrals of Compensation are treated as having been
deferred under a single plan under Section 409A of the Code are terminated and
liquidated with respect to each Participant that experienced the Change in
Control, so that under the terms of the termination and liquidation, all such
Participants are required to receive their vested accounts under the terminated
agreements, methods, programs and other arrangements within twelve (12) months
of the date the Company irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs and other arrangements.

 

SECTION 20. NO ASSIGNMENT

 

A Participant’s right to the amount credited to his or her account(s) under the
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant or the Participant’s Beneficiary.

 





8

--------------------------------------------------------------------------------

 



SECTION 21. SUCCESSORS AND ASSIGNS

 

The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Participant, his or her
Beneficiaries, heirs, legal representatives and assigns.

 

SECTION 22. NO CONTRACT OF EMPLOYMENT

 

Nothing contained herein shall be construed as a contract of employment between
a Participant and the Company, or as a right of the Participant to continue in
employment with the Company, or as a limitation of the right of the Company to
discharge the Participant at any time, with or without cause.

 

SECTION 23. GOVERNING LAW

 

This Plan shall be interpreted in a manner consistent with Code Section 409A and
the guidance issued thereunder by the Department of the Treasury and the
Internal Revenue Service and shall also be subject to and construed in
accordance with the provisions of ERISA, where applicable, and otherwise by the
laws of the State of Ohio, without regard to the conflict of law provisions of
any jurisdiction.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Plan to be executed as of the 22 day of December, 2010.

 

 

 

OWENS-ILLINOIS, INC.

 

 

 

 

 

 

 

By:

/s/ Stephen Malia

 

 

Authorized Officer

 

9

--------------------------------------------------------------------------------